296 U.S. 588
56 S.Ct. 99
80 L.Ed. 416
PEOPLE OF THE STATE OF NEW YORK, ex rel. FEDERAL MOTOR  TRUCK CO., OF NEW YORK, Inc., petitioner,v.Thomas M. LYNCH et al., as and Constituting the State  Tax Commission of New York.*
No. 131.
Supreme Court of the United States
October 14, 1935

Mr. Howard A. Sperry, of New York City, for petitioner.


1
For decision below, see 264 N. Y. 679, 191 N. E. 623.


2
Petition for writ of certiorari to the Supreme Court of the State of New York denied.



*
 Rehearing denied 296 U. S. 662, 56 S. Ct. 167, 80 L. Ed. 472.